PELL, Senior Circuit Judge,
dissenting.
With all due respect to the other members of the panel, I find this case apparent*240ly more troubling than did they or did the district court. I therefore respectfully dissent.
I grant that on the surface this might seem a case that had no place in federal court, being a minor dispute between a representative of the municipality and a patron who expressed a grievance more vigorously than perhaps he should have when the municipality declined to refund his fifty cents to him when a malfunctioning game machine which took his money was welded shut so that the coin return could not operate. This seems scarcely the material out of which a federal civil rights case should be made even though I am not in agreement with the majority that “Skokie’s no-refund policy [was not] arbitrary and irrational.” I am assuming that there was a “no refund” sign posted (although a trial rather than dismissal would have fully developed the actual facts) and having been warned of such policy, Friedman should reasonably have been aware of the risk of no return involved in playing such a machine.
The possibly minor dispute did not stop there, however, for before the events of the day had concluded Friedman was handcuffed in the presence of his children and he and the children were taken to the police station where he was held for over an hour pending posting bond, being fingerprinted, and being processed. The complainant, Friedman, is a practicing lawyer in Chicago but as such is not entitled to more civil rights than any other individual but on the other hand he is presumably not a second-class citizen and is not entitled to any lesser rights.
At this point I deviate from what happened to observe that it is very difficult to tell exactly what was before the district court. Both a motion to dismiss and a motion for summary judgment were filed and each was in part granted. The district court’s order is not entirely clear as to exactly what parts of the complaint were involved with each part of the ruling. It does appear, however, that the defendants put before the district court a transcript of the criminal trial against Friedman, in which trial he was acquitted. Also there was apparently before the district court an affidavit of Friedman and an accompanying affidavit of one Harry Missirlian.
Returning to the scene of the action, two policemen, defendants herein, arrived at the facility and on the oral complaint of the manager removed Friedman.
The Missirlian affidavit, dated May 6, 1982, states the following:
I, HARRY MISSIRLIAN, being first duly sworn on oath deposes and states that:
I was present at the Skokie Skatium on the day Albert Friedman was arrested by the Skokie Police. After Mr. Friedman was arrested by two Skokie police officers, he was handcuffed behind his back and moved outside the Skatium. A few moments later the taller blond policeman re-entered the Skatium and had a conversation with the person whom I now know as Michael Carter, the assistant manager. Mr. Carter told the policeman that all he wanted was Mr. Friedman removed from the Skatium at which time the police officer told Mr. Carter that if he did not come to the police station to sign a Complaint, Mr. Friedman would sue the Skatium and Mr. Carter; their subsequent conversation I could not overhear.
The district court’s memorandum opinion filed November 30, 1982 considered Count II based upon 42 Ú.S.C. § 1985(2) and disposed of this count on the basis there was no allegation of racial or any class-based discrimination. I will assume to the extent that the complaint was based upon that section of the civil rights statute that the ruling is correct. The district court next disposed of claims under other sections of the Civil Rights Act and dismissed Counts II, III, and IV, and also dismissed the § 1981 claims of Count I.
The remainder of the district court’s opinion is as follows:
The only remaining consideration is whether count I states a claim for which relief may be granted under 42 U.S.C. § 1983. Applying the liberal construction policy enunciated in Conley v. Gibson, 355 U.S. 41, 78 S.Ct. 99, 2 L.Ed.2d *24180 (1957), the court concludes that, at most, count II (sic) states a claim for relief for a deprivation of liberty without due process through unlawful arrest, false imprisonment and malicious prosecution. In all other respects count I is dismissed.
Although count I states a valid cause of action, the court concludes that Gall and Solicki2 are entitled to summary judgment on that count. As Gall and Solicki argue, if they had probable cause to believe that plaintiff was guilty of disorderly conduct, then they are not liable to plaintiff. Terkett v. Lund, 623 F.2d 29 (7th Cir.1980). In support of their motion for summary judgment, Gall and Solicki rely on the testimony adduced at the state criminal trial concerning the incident underlying this complaint. In response to this motion, plaintiff has not filed any counter affidavits or relevant evidence, but instead has embellished the facts alleged in the complaint in a memorandum filed by his counsel. Such a response is insufficient under Fed.R. Civ.P. 56(e) and, in any event, the court finds that the state court trial transcript establishes that Gail and Solicki had probable cause to arrest plaintiff. Therefore, their motion for summary judgment on count I is granted.
Accordingly, the motion to dismiss filed by the District and Carter is granted; the motion to dismiss filed by Gall and Solicki is granted in part and denied in part, and the motion for summary judgment on count I filed by Gall and Solicki is granted.
On my understanding of the record, I agree in part with the district court. Count I states a valid cause of action but I disagree otherwise because I do not regard summary judgment as having been appropriate in this case. The district court found that the policemen had probable cause to arrest Friedman and having found probable cause they were not liable to the plaintiff. Countless judicial words and time have been used in analyzing factual situations as to whether probable cause existed. Neither policeman was present when Friedman was shaking the coin machine, a somewhat natural reaction, and whether under the circumstances existing at the time or whether the police were merely engaging in an arrest to protect themselves and the manager from suit, created a genuine material issue of fact as to the existence of probable cause making the granting of summary judgment inappropriate. Friedman’s affidavit stated that the policemen told him if he did not leave the premises he would be arrested and upon asking on what grounds they replied they did not know but would think of something. Whether refusal to leave the facility, Friedman having already left the game room at the time the policemen arrived, was in itself probable cause does not seem to be the basis for the granting of summary judgment. I would reverse the district court’s dismissal of Count I and remand for further proceedings.

 These are the only defendants from whom relief is sought in count II. [The court obviously intended in this footnote to refer to count I here as Gall and Solicki, the two policemen, were the only two defendants in count I; whereas other parties were named as defendants in count II.]